DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-8, 14-15, 17, 20-21 are allowed.
The closest prior art being Jheng et al. US 20180324631. Jheng discloses receiving a downlink data packet and determines a service data flow associated with the downlink data packet, extracting, from the downlink data packet, a Non-Access Stratum (NAS) Reflective QoS Indication (RQI) indicator that instructs the UE to map a service data flow to the QoS flow, the base station, configures QoS flow to DRB mapping, base station transmits to the user equipment reflective quality of service functionality mapping to the data radio bearer through downlink, the DL packet transmitted from the base station to the UE may include the SDAP header to enable reflective quality of service mappings, the UE performs SDAP header processing and adds for uplink packet the identical QFI.  
Prior art of record does not disclose, in single or in combination, starting a reflective mapping, applied to a first communication device, when determining that a first data packet is to be transmitted by a first underlying bearer, adding a startup identifier of a first value to a second data packet; wherein the startup identifier of the first value is used to instruct a second communication device to start reflective mapping, the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468